DETAILED ACTION
	This Office Action is in response to an Amendment, filed 15 November 2021, wherein Claims 16-17, 19-20, 22-23, and 25-38 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16, 19-20, 25, 27, 29, 31, 32, and 34 were amended.
Claims 18, 21, and 24 were cancelled.
Claims 16-17, 19-20, 22-23, and 25-38 stand pending and ready for examination.

Response to Arguments
Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive. However, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-20, 22-23, and 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent Claims 16, 27, 29, 31, 32, and 34 recite the amended limitation: “[…] wherein at least one of the following features (a)-(c): […] (c) the method further comprises temporarily deactivating one of the security zones so that no communications are transmittable within the deactivated one of the security zones during its deactivation.” After careful review of the disclosure, Paragraph [0079] appears to be the only relevant passage describing the limitation. The paragraph recites: “[0079] In further preferred specific embodiments, communications system 100 or parts of communications system 100, especially certain security zones Z1, Z2, Z3, Z4, Z5 and/or subnets of communications system 100, is/are able to be deactivated at least temporarily or partially deactivated in order to thereby allow for an accelerated data exchange without checking for compliance with the security requirements.” It appears the disclosure accelerated data exchange without checking for compliance with security requirements, whereas the claim limitation is deactivating so that no communications are transmittable within the zone. Therefore, the amended claim limitation does not have adequate support in the disclosure.

The respective dependent claims fail to cure the deficiencies of their respective parent claims and thus inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 22-23, 25-34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 20160205071) in view of Leafe et al. (US 20120233668).

As to Claim 16, Cooper discloses a method for operating a communications system including at least one network infrastructure component (Fig. 4 – SDN Switches 406 and 408) and at least one communications device (Fig. 4 – Alice 402 and Bob 404), the at least one network infrastructure component being configured to forward data to and/or from the at least (Fig. 4 and Paragraph [0069] where Alice and Bob are communicatively coupled to SDN Switches 406/408), the method comprising the following steps: allocating the at least one communications device to at least one of a plurality of security zones, wherein each of the plurality of security zones is a logical area of the communications system formed by the allocation (Fig. 4 and Paragraphs [0072][0077] describe how the SDN Controller 410 uses security policies to add a guest host to a created security zone or an existing security zone); and specifying at least one forwarding rule that assigns a respective communication, by the at least one communications device within the communications system, to one or more of the plurality of security zones, a transmission of the communication being limited to being top, from, and/or within the one or more of the plurality of security zones to which the respective communication is assigned (Fig. 4 and Paragraphs [0069]-[0076] describe how SDN Controller 410 reconfigures SDN switches to route/forward communications a certain way based on Alice being in a particular security zone).
Cooper does not explicitly disclose wherein at least one of the following features (a)-(c): (a) the assignment is based on a classification of a type of data that is included in the respective communication; (b) at least some of the security zones are nested so that two of the security zones are included within a third of the security zones; and (c) the method further comprises temporarily deactivating one of the security zones so that no communications are transmittable within the deactivated one of the security zones during its deactivation.
In an analogous art, Leafe discloses wherein at least one of the following features (a)-(c): (a) the assignment is based on a classification of a type of data that is included in the respective communication; (b) at least some of the security zones are nested so that two of the security zones are included within a third of the security zones (Paragraph [0062] describes how different zones may be defined for different reasons and the zones may overlap in a given datacenter); and (c) the method further comprises temporarily deactivating one of the security zones so that no communications are transmittable within the deactivated one of the security zones during its deactivation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the security zones put forth by Cooper, with the overlapping security zones taught by Leafe.
The suggestion/motivation for doing so would have been to allow administrators more customization options when implementing security policies for security zones. 

As to Claim 17, Cooper of the Cooper/Leafe system discloses wherein the communications system is based on software-defined network (SDN) and the at least one network infrastructure component is an SDN switch (Fig. 4 – SDN Controller 410 and SDN Switches 406/408).

As to Claim 20, Cooper of the Cooper/Leafe system discloses wherein the allocating of the at least one communications device and/or the specifying of the at least one forwarding rule is carried out dynamically during a running application of the communications system (Paragraphs [0050][0061] SDN Controller supports dynamic zoning to restrict and/or route traffic specially).

(Fig. 4 and Paragraphs [0069]-[0076] describe how SDN Controller 410 reconfigures SDN switches to route/forward communications a certain way based on Alice being in a particular security zone).

	As to Claim 23, Cooper of the Cooper/Leafe system discloses wherein the specification of a forwarding rule of the at least one forwarding rule includes defining the forwarding rule (Fig. 4 and Paragraphs [0069]-[0076] describe how SDN Controller 410 reconfigures SDN switches to route/forward communications a certain way based on Alice being in a particular security zone).

As to Claim 25, Cooper of the Cooper/Leafe system discloses wherein the specification of a forwarding rule of the at least one forwarding rule takes place dynamically during a running application of the communications system (Paragraphs [0075][0076] describe how traffic from particular hosts are restricted to the security zone the host is part of by the SDN Controller reconfiguring the switches with the device information and routing restrictions; Paragraphs [0050][0061] SDN Controller supports dynamic zoning to restrict and/or route traffic specially).

(Fig. 4 and Paragraphs [0069]-[0076] describe how SDN Controller 410 reconfigures SDN switches to route/forward communications a certain way based on Alice being in a particular security zone).

	Claims 27-34 and 36 contain all the same elements as Claims 16-17, 20, 22-23, and 25-26. Therefore, the same rationale applies equally as well.

	As to Claim 38, Cooper of the Cooper/Leafe system discloses wherein the assignment is based on a tag appended to the respective communication (Fig. 4 and Paragraphs [0069]-[0076] describe how SDN Controller 410 reconfigures SDN switches to route/forward communications a certain way based on Alice being in a particular security zone ; Paragraphs [0080][0134] describe how the system utilizes VLAN tags amongst other types for distinguishing).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 20160205071) in view of Leafe et al. (US 20120233668), and further in view of Schultz et al. (US 20180041470).

As to Claim 19, Cooper/Leafe disclose the method as recited in claim 16, as cited above. Cooper further discloses the use of multiple zones and routing information between devices in (Paragraphs [0069]-[0077]). Leafe discloses the use of overlapping security zones (as cited above). However, Cooper/Leafe do not explicitly disclose wherein the communications system has at least one first subnet and one second subnet, and a first communications device of the first subnet and a second communications device of the second subnet are allocated to a shared security zone.
In an analogous art, Schultz discloses wherein the communications system has at least one first subnet and one second subnet, and a first communications device of the first subnet and a second communications device of the second subnet are allocated to a shared security zone (Fig. 7, Table 11, and Paragraphs [0230]-[0234] describe how different sites may have nodes that belong/share to the same security zones with their corresponding traffic rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the security system of Cooper/Leafe, specifically the dynamic zoning methods, with the techniques of Schultz, specifically the techniques of allowing remote nodes to share a security zone.
The suggestion/motivation for doing so would have been to ensure the security of protected information within each security zone group even when nodes in the group are remote.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 20160205071) in view of Leafe et al. (US 20120233668), and further in view of Pignorel et al. (US 20190132331).


In an analogous art, Pignorel discloses wherein the assignment is based on the classification of the type of data that is included in the respective communication (Paragraphs [0037][0038][0042][0047] provide various examples of differing communication types allowed in differing security zones based on the type of communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the security zones put forth by Cooper/Leafe, to include the communication classification techniques of Pignorel.
The suggestion/motivation for doing so would have been to provide different security zone levels based on the sensitivity of the communication in order to better protect sensitive communications.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 20160205071) in view of Leafe et al. (US 20120233668), and further in view of Nel (US 20170238134).

As to Claim 37, Cooper/Leafe disclose the method as recited in claim 16. Cooper/Leafe do not explicitly disclose wherein the method comprises temporarily deactivating the one of the security zones so that no communications are transmittable within the deactivated one of the security zones during its deactivation.
(Paragraph [0065] describes how the functionality provided in conjunction with the inner zone (and optionally the proximity zone) may be deactivated for the user device at least temporarily which stops messaging communications with the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the dynamic security zoning put forth by Cooper/Leafe, with the zone functionality deactivation techniques put forth by Nel.
The suggestion/motivation for doing so would have been to provide extra security to devices by deactivating security zones and preventing unwanted communications to reach protected devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer et al. (US 20180316730) and Hill (US 20190089742) disclose varying techniques of dynamic security zoning for devices based on various factors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459